Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 4, 2020

                                      No. 04-20-00368-CV

           IN THE INTEREST OF X.J.R., A.W.R., Z.N.B., L.K.B., AND G.E.B.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01964
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating Appellant L.W.’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant L.W. has filed a motion for extension of time to file
appellant’s brief. Appellant L.W.’s motion is GRANTED. Appellant L.W.’s brief is due on
September 23, 2020.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court